DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 5, the recitation “a second frequency” at lines 3-4 should be changed to --a second frequency band--, in order to be consistent with “a first frequency band” at line 2.
As to claim 15, the recitation “a second frequency” at lines 3-4 should be changed to --a second frequency band--, in order to be consistent with “a first frequency band” at line 2.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 9-14, 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,965,021. Although the claims at issue are not identical, they are not patentably distinct from each other because:
As to claims 1, 11, see claims 1, 10 of U.S. Patent No. 10,965,021.
As to claims 2, 12, see claim 2 of U.S. Patent No. 10,965,021.
As to claims 3, 13, see claim 6 of U.S. Patent No. 10,965,021.
As to claims 4, 14, see claims 1, 10 of U.S. Patent No. 10,965,021.
As to claims 9, 19, claims 1-20 of U.S. Patent No. 10,965,021 fail to recite controlling the tunable filter based at least in part on system level information, band information, channel information, or radio network information.  The examiner, however, takes Official Notice that controlling tunable filter based at least in part on system level information, band information, channel information, or radio network information is known in the art.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify claims 1-20 of U.S. Patent No. 10,965,021 to control the tunable filter based at least in part on system level information, band information, channel information, or radio network information, in order to further improve received signal quality.
As to claims 10, 20, see claims 1, 10 of U.S. Patent No. 10,965,021.
Claims 8, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,965,021 in view of claims 1-20 of U.S. Patent 10,103,772.
As to claims 8, 18, claims 1-20 of U.S. Patent No. 10,965,021 fail to recite that the blocker is output by an LNA.  Claim 1 of U.S. Patent 10,103,772 recites that blocker is output by an LNA.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of claim 1 of U.S. Patent 10,103,772 to claims 1-20 of U.S. Patent No. 10,965,021, in order to reduce the amount of blocker passing through the LNA.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 8, 11-12, 14, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gudem (US 2013/0259102).
As to claims 1, 11, Gudem discloses a mobile device (see at least figure 3) comprising: at least one antenna 106, 108 (see figure 1) and at least one front end circuit electrically coupled to the first antenna and including at least one blocker detector 331a, 338, 342, 344 (see figure 3), at least one controller , and one or more tunable filters, the blocker detector generates a detection signal based on detecting a blocker signal, and the controller (see paragraph [0045] which discloses “a digital signal processor (DSP)”; see also processor 1003 in figure 10) controls an amount of filtering of the one or more tunable filters 350 (see figure 3) based at least in part on the detection signal (see paragraph [0045]).
	As to claims 2, 12, Gudem discloses the blocker signal (see “TX digital leakage” in paragraph [0035]) arises at least in part from antenna-to-antenna coupling between the first antenna 106 and a second antenna 108 (see paragraphs [0034], [0057]).
As to claims 4, 14, Gudem discloses the controller controls the amount of filtering of the one or more tunable filters based at least in part on an amount of blocker signal detected by the blocker detector (see paragraph [0045]).
As to claims 8, 18, Gudem discloses the blocker signal is output by an LNA 346 (see figure 3).
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gudem.
As to claims 3, 13, Gudem fails to disclose the controller (see Gudem, paragraph [0045] which discloses “a digital signal processor (DSP)”; see also processor 1003 in figure 10) is a serial interface controller.  The examiner, however, takes Official Notice that such a serial interface controller is known in the art.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify Gudem as claimed, because serial interface controller has  significant advantages such as simpler wiring.
Claim(s) 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gudem in view of Rajkotia (US 2010/0197256).
As to claims 9, 19, Gudem fails to disclose controlling the tunable filter based at least in part on system level information, band information, channel information, or radio network information.  Rajkotia discloses controlling tunable filter 110 (see at least figure 1B) based at least in part on system level information, band information, channel information, or radio network information (see paragraph [0066]).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Rajkotia to Gudem, in order to further improve received signal quality.
Claim(s) 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gudem in view of Millard (US 7,512,392).
As to claims 10, 20, Gudem fails to disclose the one or more tunable filters operate with a first bandwidth in a first mode and with a second bandwidth in a second mode and selection between the first and second modes is based at least in part on the detection signal.  Millard discloses one or more tunable filters 200 (see at least figure 2) operate with a first bandwidth in a first mode (when switch 230 is ON) and with a second bandwidth in a second mode (when switch 230 is OFF) and selection between the first and second modes is based at least in part on a detection signal 246 (see column 6 line 61 to column 7 line 5).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Millard to Gudem, in order to further extend dynamic range of the tunable filter.
Allowable Subject Matter
Claims 5-7, 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As to claims 5-7, 15-17, the prior art of record fail to disclose the front end circuit includes a first radio frequency processing circuit that processes a first frequency band with a bypass filter, and a second radio frequency processing circuit that processes a second frequency with the one or more tunable filters.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kapoor (US 2013/0115904) discloses adjusting tunable filter 20 (see figure 1) based on detected blocker 10.

	
	  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/Primary Examiner, Art Unit 2646